PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Shea et al.
Application No. 16/491,063
Filed: September 4, 2019
For: FUNCTIONALIZATION OF POLYMER SCAFFOLDS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 3, 2021, which is in response to the decision mailed November 29, 2021, dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of March 30, 2021, which set a shortened statutory period for reply of three months. A three-month extension of time under 37 CFR 1.136(a) was obtained on September 30, 2021.  Accordingly, the application became abandoned on October 1, 2021.  A Notice of Abandonment was mailed on October 13, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $680.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 1613 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center at their customer service line 571-272-1600. 

/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions